DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 02/24/2022, on an application filed on 07/25/2019. Claims 1-7, 9-16, and 21-24 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Memon (US 2011/0279969A1) in ¶[0034-0035] and Fig. 2 and NPL “Heat Pipe & Vapor Chamber Heat Sink Design_pages 1-28_Meyer_Jun 2018” on pages 16-17_20 provides the required evidence that one of ordinary skill in the art would completely understand what is claimed in claim 11 and 16. The cited references support Applicant’s Remarks (filed on 02/24/2022) to explain that there is no need for express illustrations for one skill in the art to understand the subject matter in claims 11 and 16. The objections to the drawings on the limitations of claims 11 and 16 cited in the last Office Action (mailed on 11/24/2021) are withdrawn.

Double Patenting 
The provisional nonstatutory double patenting rejection of claims 1-3, 5, 12, 13, 14, and 16 as being unpatentable over claims 1-4, 6, 11, and 12 of Patent Application 16/522,503 is withdrawn in light of the Applicant’s filed Claim Amendments (filed 02/24/2022).

Response to Amendment and Remarks
Applicant's Amendment and Remarks (filed 02/24/2022) with respect to the 102 rejection of independent claim 1 are moot in view of the new ground(s) of rejection due to the amended limitations “wherein the biasing mechanism includes a first elastic member proximate to the housing opening and a second elastic member distal to the housing opening, wherein a first biasing force of the first elastic member is different than a second biasing force of the second elastic member”. 
	New independent claim 24 in Applicant’s Claim Amendments (filed 02/24/2022) will be subject to rejection due to the limitations “wherein the biasing mechanism includes a first elastic member proximate to the housing opening and a second elastic member distal to the housing opening, wherein a first biasing force of the first elastic member is different than a second biasing force of the second elastic member”.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 21 recites the limitation "and a removable storage card positioned in the housing with the card surface in contact with the thermal management system", where the limitation phrase "a removable storage card" has already established antecedent basis in first part of the claim. For examination purposes the Examiner has interpreted the cited limitation phrase as "the removable storage card".
Claims 22-24 are rejected since the base independent claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elenitoba-Johnson et al. (US 2020/0137896 A1 and Johnson hereinafter).
Regarding claim 1, Johnson discloses a device for reading from and/or writing to a removable storage card (item 200 of Fig. 2 & item M.2 of Fig. 4A & Fig. 3D and ¶[0002_0029_0042 & 0045] shows and indicates device 200 {card/carrier retention device} for reading from and/or writing to a removable storage card M.2 {M.2. Board}), comprising: a housing including a wall defining a housing opening sized to receive a removable storage card (items 201, 204, 214, 212 of Fig. 2 & Fig. 3D and ¶[0029-0030] shows and indicates housing 201_204_214_212 {shelf segments 201, base 204, retainer rails 214, and retention clips 212} including wall 201_214_212 {walls defined by shelf segments 201 connected by retainer rails 214 with a section of the walls that is defined by retention clips 212} defining a housing opening sized to receive a removable storage card M.2); a thermal management system attached to at least a part of the wall of the housing (Figs. 3D_4A and ¶[0029_0042 & 0045] shows and indicates thermal management system {heatsink} attached to part of the wall 201_214_212 of housing 201_204_214_212 {top surface of shelf segment 201 of card retainer 200 can be used to provide an upward force towards a bottom of a heatsink and oppose clamping by the lip of a retention clip 212; while the retainer rail 214 can keep the heat sink from shifting in the positive or negative X directions}); and a biasing mechanism interoperable with the housing and configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening (item 202 of Fig. 2 & Fig. 3D and ¶[0029-0032 & 0035] shows and indicates biasing mechanism 202 {leaf springs} interoperable with housing 20_204_214_212 and configured to bias card surface of the removable storage card M.2 into thermal communication with thermal management system of the heatsink in response to insertion of removable storage card M.2. into the housing opening), wherein the biasing mechanism includes a first elastic member proximate to the housing opening and a second elastic member distal to the housing opening (item Z of Fig. 1A & Figs. 2_3D and ¶[0035 & 0039] indicates where biasing mechanism 202 includes the first elastic member of the first biasing mechanism 202 that is proximate to the housing opening and a second elastic member of the second biasing mechanism 202 that is distal to the housing opening by virtue that the thickness of one biasing mechanism  202 can be varied to adjust applied force by biasing mechanism 202 in the positive Z directions, therefore, making one biasing mechanism 202 closer to the housing opening and  making the other biasing mechanism 202 further away from the housing opening), wherein a first biasing force of the first elastic member is different than a second biasing force of the second elastic member (Figs. 1A_2_3D and ¶[0035 & 0039] indicates where the first biasing force of the first elastic member of the first biasing mechanism 202 is different than the second biasing force of the second elastic member of the second biasing mechanism 202 by adjusting the thickness of one biasing mechanism 202 to vary the applied force between one biasing mechanism 202 from the other biasing mechanism 202).

Regarding claim 2, Johnson discloses a device, wherein the biasing mechanism is movable between a first position and a second position (Fig. 2 & Fig. 3D and ¶[0029-0032_0035 & 0042] shows and indicates where biasing mechanism 202 is movable between a first position and a second position, as shown in Figs. 2 & 3D).

Regarding claim 3, Johnson discloses a device, wherein the biasing mechanism is configured to move from the first position to the second position in response to the insertion of the removable storage card into the housing opening, and wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the thermal management system to the removable storage card (Fig. 2 & Fig. 3D and ¶[0029-0032_0035 & 0042] shows and indicates where biasing mechanism 202 is configured to move from the first position to the second position in response to the insertion of removable storage card  M.2  into the housing opening; and where the biasing mechanism 202 in the second position is configured to apply a biasing force in a direction of the thermal management system of the heatsink to the removable storage card M.2).

Regarding claim 4, Johnson discloses a device, wherein the wall of the housing or a surface of the thermal management system is configured to contact the card surface of the removable storage card in response to insertion of the removable storage card into the housing opening (Figs. 2_3D and ¶[0032 & 0042] shows where the surface of thermal management system of the heatsink is configured to contact the card surface of removable storage card M.2 in response to insertion of removable storage card M.2 into the housing opening of housing 201_204_214_212).

Regarding claim 5, Johnson discloses a device, wherein the biasing mechanism includes one or more elastic members configured to apply a biasing force to the removable storage card in response to the insertion of the removable storage card into the housing opening, wherein the biasing force is sufficient to maintain the thermal communication between the card surface and the thermal management system (Figs. 2_3D and ¶[0029-0032_0035_0039 & 0042] shows and indicates where biasing mechanism 202 includes one or more elastic members configured to apply a biasing force to removable storage card M.2 in response to the insertion of the removable storage card M.2. into the housing opening of housing 201_204_214_212; and where the biasing force is sufficient to maintain the thermal communication between the card surface and the thermal management system of the heatsink).

Regarding claim 10, Johnson discloses a device, wherein the thermal management system includes at least one of a thermal interface material (TIM), a thermal spreader, or a heat sink (Figs. 3D_4A and ¶[0029_0042_0045 & 0049] shows and indicates where the thermal management system includes a heatsink and a thermal insulation material {TIM}).

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson.
Regarding claim 21, Johnson discloses a data storage system (M.2 of Fig. 4A & Fig. 3D  and ¶[0002_0042 & 0045] shows and indicates the data storage system of Fig. 3D {data storage system for removable storage board M.2. shown in Figs. 3D_4A}), a card reader (item 200 of Fig. 2 & Figs. 3D_4A and ¶[0002_0029_0042 & 0045] shows and indicates card reader 200 {card/carrier retention device} for reading from and/or writing to a removable storage card M.2 {M.2. Board}) including: a housing including a wall defining a housing opening sized to receive a removable storage card (items 201, 204, 214, 212 of Fig. 2 & Fig. 3D and ¶[0029-0030] shows and indicates housing 201_204_214_212 {shelf segments 201, base 204, retainer rails 214, and retention clips 212} including wall 201_214_212 {walls defined by shelf segments 201 connected by retainer rails 214 with a section of the walls that is defined by retention clips 212} defining a housing opening sized to receive a removable storage card M.2); a thermal management system attached to at least a part of the wall of the housing (Figs. 3D_4A and ¶[0029_0042 & 0045] shows and indicates thermal management system {heatsink} attached to part of the wall 201_214_212 of housing 201_204_214_212 {top surface of shelf segment 201 of card retainer 200 can be used to provide an upward force towards a bottom of a heatsink and oppose clamping by the lip of a retention clip 212; while the retainer rail 214 can keep the heat sink from shifting in the positive or negative X directions}); and a biasing mechanism interoperable with the housing and configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening (item 202 of Fig. 2 & Fig. 3D and ¶[0029-0032 & 0035] shows and indicates biasing mechanism 202 {leaf springs} interoperable with housing 20_204_214_212 and configured to bias card surface of the removable storage card M.2 into thermal communication with thermal management system of the heatsink in response to insertion of removable storage card M.2. into the housing opening), wherein the biasing mechanism includes a first elastic member proximate to the housing opening and a second elastic member distal to the housing opening (item Z of Fig. 1A & Figs. 2_3D and ¶[0035 & 0039] indicates where biasing mechanism 202 includes the first elastic member of the first biasing mechanism 202 that is proximate to the housing opening and a second elastic member of the second biasing mechanism 202 that is distal to the housing opening by virtue that the thickness of one biasing mechanism  202 can be varied to adjust applied force by biasing mechanism 202 in the positive Z directions, therefore, making one biasing mechanism 202 closer to the housing opening and  making the other biasing mechanism 202 further away from the housing opening), wherein a first biasing force of the first elastic member is different than a second biasing force of the second elastic member (Figs. 1A_2_3D and ¶[0035 & 0039] indicates where the first biasing force of the first elastic member of the first biasing mechanism 202 is different than the second biasing force of the second elastic member of the second biasing mechanism 202 by adjusting the thickness of one biasing mechanism 202 to vary the applied force between one biasing mechanism 202 from the other biasing mechanism 202); and the removable storage card positioned in the housing with the card surface in contact with the thermal management system (Figs. 2_3D and ¶[0032 & 0042] shows removable storage card M.2 positioned in the housing 201_204_214_212 with the card surface in contact with the thermal management system of the heatsink).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as detailed in the rejection of claims 10 and 1 above, in view of Lloyd et al. (US 2018/0006416 Al and Lloyd hereinafter).
Regarding claim 11, Johnson discloses a device, wherein the thermal management system includes a heat sink (Figs. 3D_4A and ¶[0029_0042 & 0045] shows and indicatess where the thermal management system includes a heatsink). 
However, Johnson does not disclose wherein the heat sink comprises a heat pipe or a vapor chamber.
Lloyd discloses wherein the heat sink comprises a heat pipe (items 240, 274 of Figs. 17-18 & item 275 of Fig. 18 and ¶[0115 & 0120] shows and indicates where heat sink 240 is comprised of heat pipe 274/275).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the heat sink comprises a heat pipe into the structure of Johnson. One would have been motivated in the device of Johnson and have the heat sink be comprised of a heat pipe in order to provide a heat sink that will transfer heat away from the removable storage card, as indicated by Lloyd in ¶[0115], in the device of Johnson.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat sink comprised of a heat pipe, as shown by Lloyd. Further, the applicant has not presented an explanation or indicated in the specifications that this particular form of a heat sink comprised of a heat pipe is significant or anything more than one of a numerous form configuration of a heat sink that a person of ordinary skill in the art would find obvious in designing a heat sink comprised of a heat pipe. Therefore, a change in form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as detailed in the rejection of claim 1 above, in view of NPL "Heat sink - Wikipedia_pages 1-17_Jan 2019" (NPL "Heat sink" hereinafter).
Regarding claim 16, Johnson discloses a device, wherein the thermal management system (Figs. 3D_4A and ¶[0029_0042 & 0045] shows and indicates where the thermal management system of the heatsink). 
However, Johnson does not disclose wherein the thermal management system includes a fan configured to move air across the thermal management system.
NPL "Heat sink" discloses wherein the thermal management system includes a fan configured to move air across the thermal management system (Figure on page 1 shows and indicates where thermal management system of a heat sink includes a fan configured to move air across the thermal management system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the thermal management system includes a fan configured to move air across the thermal management system into the structure of Johnson. One would have been motivated in the device of Johnson and have the thermal management system include a fan configured to move air across the thermal management system in order to provide a heat transfer path from the thermal management system to the air flow provided by the fan, as indicated by NPL "Heat  sink" on page 7, in the device of Johnson.

Allowable Subject Matter
Claims 6-7, 9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the primary reason for allowance is due to a device, wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the biasing mechanism includes a biasing surface positioned within the longitudinal chamber.
Regarding claim 7, the primary reason for allowance is due to a device, wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening.
Regarding claim 9, the primary reason for allowance is due to the dependency on claim 7.
Regarding claim 12, the primary reason for allowance is due to a device, wherein the housing includes a connector shell and a connector frame, wherein the connector frame includes one or more signal or input/output (I/O) pins configured to align with one or more corresponding signal or I/O pins of the removable storage card.
Regarding claim 13, the primary reason for allowance is due to a device, wherein the thermal management system includes a thermal slug attached to at least the part of the wall of the housing to define a thermal interface for the thermal communication with the thermal management system.
Regarding claim 14, the primary reason for allowance is due to the dependency on claim 13.
Regarding claim 15, the primary reason for allowance is due to the dependency on claims 14 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847